DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed 8/25/22 has been entered.  Currently claims 1-12 and 21-28 are pending, claims 12-20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-  are rejected under 35 U.S.C. 103 as being unpatentable over Kulhawe et al (US Publication 20090016817) in view of Krushke Jr. et al (US Publication 20070042828).
a.	As to claims 1-3, Kulhawe discloses a modular mat/panel for comprising a wafer and an edge.  The edge has a complimentary profile for overlapping and attached to another edge coupled to another wafer.  The wafer can include a first and second skin material and the edge can comprise a skin material also.  The skin material can be attached to the wafer by welding and the edge and the wafer can also be welded together.  Since the edge and wafer as well as the skins are welded together the first and second material will be melted and bonded together. The wafer skin/core and edge can be any material chosen to provide a desired property such as strength, toughness, weight, durability.  However, this reference is silent to the first and second portion being different materials with different properties.  
b.	Krushke Jr. discloses a modular surfacing mat that includes a base mat, a top mat secured to the base mat with an adhesive and a top coat (abs).  Krushke Jr. discloses that the bases mats can be stacked on top of each other connected to each other though and interlocking design with or without adhesive so they are bonded together (paragraphs 44, 47, 56).  The base mats can have different densities, other properties depending on the desired end use of the mat (paragraphs 45 and 47).
c.	Therefore it would have been obvious to one of ordinary skill in the art to have modified Kulhawe and formed the first wafer of one material and the second wafer a different material as suggested by Krushke as Kulhawe discloses that the materials can be chosen based on the properties and Krushke teaches forming interlocking mats of different materials.   Further it would have been obvious to have chosen the skin or edge to be of different material than the core for the same reasons of obtain a mat with desired properties.
	
	d.	As to claim 4, Kulhawe discloses that the skin material can be chosen based on a desired property of the mat and therefore would have been obvious to have the skin layer be a different material than the wafer as not all the materials overlap.

	e.	As to claim 5, Kulhawe discloses that the first base mat will extend from the bottom surface of the panel to the top surface of the panel, and the second base layer next to the first base layer will also extend from the bottom surface of the panel to the top surface.

	d.	As to claim 6, Kulhawe discloses that the edge structure can comprise a lip portion of the panel.

	e.	As to claim 7, Kulhawe discloses an upper skin and a lower skin on the core.

	f.	As to claim 8, Kulhawe discloses that the skin material may be comprised of the same material.
	
g.	As to claims 10 and 21-23, Kulhawe discloses a modular mat/panel for comprising a wafer and an edge.  The edge has a complimentary profile for overlapping and attached to another edge coupled to another wafer.  The wafer can include a first and second skin material and the edge can comprise a skin material also.  The skin material can be attached to the wafer by welding and the edge and the wafer can also be welded together.  Since the edge and wafer as well as the skins are welded together the first and second material will be melted and bonded together.  The edge can have a lip portion surrounding the first portion. The wafer skin/core and edge can be any material chosen to provide a desired property such as strength, toughness, weight, durability.  However, this reference is silent to the first and second portion being different materials with different properties.  
b.	Krushke Jr. discloses a modular surfacing mat that includes a base mat, a top mat secured to the base mat with an adhesive and a top coat (abs).  Krushke Jr. discloses that the bases mats can be stacked on top of each other connected to each other though and interlocking design with or without adhesive so they are bonded together (paragraphs 44, 47, 56).  The base mats can have different densities, other properties depending on the desired end use of the mat (paragraphs 45 and 47).
c.	Therefore it would have been obvious to one of ordinary skill in the art to have modified Kulhawe and formed the first wafer of one material and the second wafer a different material as suggested by Krushke as Kulhawe discloses that the materials can be chosen based on the properties and Krushke teaches forming interlocking mats of different materials.   Further it would have been obvious to have chosen the skin or edge to be of different material than the core for the same reasons of obtain a mat with desired properties.

d.	Kulhawe discloses that the panel can be made of two skin layer and a wafer layer.  The wafer layer and the upper skin layer can read on applicant’s first panel while the lower skin layer can read on applicant’s second panel.

Allowable Subject Matter
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785